 



Exhibit 10.1

LICENSE AGREEMENT

     This License Agreement, effective as of March 22, 2005 (the “Effective
Date”), is by and between Angiotech Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the Province of British Columbia,
Canada (“Angiotech Parent”), Angiodevice International GmbH, a corporation
organized and existing under the laws of Switzerland (“Angiodevice”), Angiotech
International AG, a corporation organized and existing under the laws of
Switzerland (“Angiotech International”), Angiotech BioCoatings Corp., a
corporation organized and existing under the laws of the State of New York, USA
(“Angiotech BioCoatings”) and CABG Medical, Inc., a corporation organized and
existing under the laws of the State of Minnesota, USA (“CABG”). Each of the
parties hereto is referred to herein as “Party” and collectively as the
“Parties”.

WITNESSETH

     WHEREAS Angiodevice, Angiotech International and Angiotech BioCoatings are
all subsidiaries of Angiotech Parent (hereinafter collectively referred to as
“Angiotech”) and are all Affiliates (as that term is defined below) of each
other;

     AND WHEREAS Angiotech owns, or has acquired licenses to, certain domestic
and foreign patents and patent applications and has developed know-how, relating
to the use of paclitaxel as a therapeutic agent in local medical applications;

     AND WHEREAS Angiotech has the right to grant licenses with respect to such
patents, patent applications, licenses and know-how for use in specified areas;

     AND WHEREAS CABG desires to receive a license for the use of certain of
such patents, patent applications, licenses and know-how, and Angiotech is
willing to grant such a license to CABG;

     NOW THEREFORE, in consideration of the mutual promises and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Angiotech and CABG hereby agree as
follows:

1. Definitions.

     Capitalized terms used in this Agreement and not otherwise defined herein
shall have the meaning as set forth below:

     “Affiliate” means any entity that, directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with
a Party to this Agreement. For purposes of this definition, control means the
direct or indirect ownership of at least fifty percent (50%) (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction), of (a) the outstanding voting securities of such
entity, or (b) the decision making authority of such entity.

- 1 -



--------------------------------------------------------------------------------



 



     “Agreement” means this License Agreement, together with all exhibits
annexed hereto, as the same shall be modified and in effect from time to time.

     “CABG License” has the meaning ascribed to it in Section 2.1.

     “CABG Technology” means CABG’s Holly Graft™ System which is designed to
bypass blockages in coronary arteries by a single graft attached at one
anastomosis/aperture to the aorta, and any other proprietary information or
technology developed or acquired by CABG that relates to the bypass of blockages
in coronary arteries.

     “Change of Control” means the acquisition by any person, or by any person
acting jointly or in concert with an offeror (“Joint Actor”), whether directly
or indirectly, of voting securities of CABG which, when added to all other
voting securities of CABG held at same time by such person, or by such person
and a Joint Actor, totals for the first time not less than fifty percent (50%)
of the outstanding voting securities of CABG.

     “Clinical Data” means the results and analysis of data arising from the
testing of a drug, device or a combination thereof in vitro, in vivo in
non-human subjects and in human subjects, including safety and toxicity testing,
or other pre-clinical testing, patient screening, patient enrollment, patient
status, any communications with regulatory authorities, actions taken or
modification in study design/conduct and summary of data collected on CRFs (Case
Report Forms) either paper or electronic.

     “Competitive Product” means in a given jurisdiction, (i) a drug or biologic
approved for marketing or in Phase III clinical development, (ii) a 510(k)
device approved for marketing, or (iii) a PMA device approved for marketing or
in pivotal study clinical development, other than an Eligible Product, that acts
(or is being developed to act) for one or more target label indications
substantially similar to one or more approved or target label indications for an
Eligible Product.

     “Confidential Information” means all information and data provided by the
parties to each other hereunder in written or other tangible medium and marked
as confidential or, if disclosed orally or displayed, identified as confidential
at the time of disclosure and confirmed in summary written form as confidential
within thirty (30) days after disclosure, except any portion thereof which:

          (a) is known to the receiving Party, as evidenced by the receiving
Party’s written records, before receipt thereof under this Agreement or any
other agreement between the parties hereto providing for confidentiality;

          (b) is disclosed to the receiving Party by a third person who is under
no obligation of confidentiality to the disclosing Party hereunder with respect
to such information and who otherwise has a right to make such disclosure;

          (c) is or becomes generally known in the trade through no fault of the
receiving Party;

- 2 -



--------------------------------------------------------------------------------



 



          (d) is independently developed by the receiving Party, as evidenced by
the receiving Party’s written records, without access to such information; or

          (e) is required to be disclosed by applicable statute, rule or
regulation of any court or regulatory authority with competent jurisdiction;
provided that the Party whose information is to be disclosed shall be notified
as soon as possible and the Party that is being required to disclose such
information shall, if requested by the Party whose information is to be
disclosed, use reasonable good faith efforts, at the expense of the requesting
Party, to assist in seeking a protective order (or equivalent) with respect to
such disclosure or otherwise take reasonable steps to avoid making such
disclosure.

     “Calendar Quarter” means a calendar quarter or any part thereof.

     “Contract Year” means each successive period of four consecutive Calendar
Quarters, with the first such Contract Year beginning on the first day of the
first full Calendar Quarter that begins after the Effective Date.

     “Diligence Date(s)” means one or more of the date(s) set out in Section 4.1
as the context requires.

     “Dollars” or “$” means the lawful currency of the United States of America.

     “Eligible Product” means any synthetic and/or biologic coronary artery
bypass graft products or systems that release or elute paclitaxel and that
incorporate both Licensed Technology and CABG Technology. For further
clarification, “Eligible Product” does not include vascular grafts, vascular
wraps, products used in bypass procedures involving vessels harvested from the
patient, or products that fall within the scope of Angiotech’s 1997 license
agreement with Boston Scientific Corporation and Cook Inc., a copy of which is
attached hereto as Exhibit D.

     “FDA” means the United States Food and Drug Administration or any successor
agency.

     “First Commercial Sale” means the date of the first sale made pursuant to
Regulatory Approval, unless such Regulatory Approval is not required in such
country, of an Eligible Product in a country in CABG’s normal course of
business.

     “IDE” means an Investigational Device Exemption under 21 C.F.R. Part 812,
or such other form of application or filing as may be required as a legal
prerequisite to the commencement of human clinical testing of an Eligible
Product in the United States.

     “IND” means an Investigational New Drug Application under 21 C.F.R.
Part 312, or such other form of application or filing as may be required as a
legal prerequisite to the commencement of human clinical testing of an Eligible
Product in the United States.

     “Improvements” means all improvements, variations, updates, modifications,
and enhancements made to the Licensed Patent Rights and/or Technical Information
during the term of the Agreement.

     “Investment Agreement” has the meaning ascribed to it in Section 3.3.

- 3 -



--------------------------------------------------------------------------------



 



     “License Fee” has the meaning ascribed to it in Section 3.1.

     “Licensed Field of Use” means coronary artery bypass graft field.

     “License Milestone Fee” has the meaning ascribed to it in Section 3.2.

     “Licensed Patent Rights” means all of the existing patents and patent
applications set out in Exhibit A, and all patent applications hereafter filed
by Angiotech or its Affiliates, or that Angiotech or its Affiliates have rights
to, that are related to the existing patents and patent applications set out in
Exhibit A by way of any continuations, continuations-in-part, divisions,
provisionals or any substitute applications, any patent issued with respect to
any such patent applications, any reissue, re-examination, renewal or extension
(including any supplemental patent certificate) of any such patent, and any
confirmation patent or registration patent or patent of addition based on any
such patent, and all foreign counterparts of any of the foregoing, in each case
to the extent they relate directly to the claims in the parent application(s).
“Licensed Patent Rights” includes “Core Patent Rights and “Focused Patent
Rights”, as those terms are defined in Article 7.

     “Licensed Technology” means Licensed Patent Rights, Technical Information
in existence as of the Effective Date, and any Improvements that CABG elects to
have included in Licensed Technology pursuant to Section 2.4.

     “Net Sales” means, with respect to any Eligible Product, gross sales from
the sale, rent, lease or otherwise making available of such Eligible Product to
end-user third parties by or on behalf of CABG and its Affiliates and permitted
sublicensees, less the following, to the extent the same are credited or
deducted from the invoiced amount:

          (a) discounts, refunds, replacements, credits, rebates, allowances,
adjustments, rejections, recalls and returns (in the amount of the credit
provided to the customer), all as usual and customary in the business;

          (b) freight, postage, insurance, and other transportation charges;

          (c) sales and use taxes, customs duties, and any other governmental
tax or charge (except income taxes) imposed on or at the time of the production,
importation, use, or sale of Eligible Products (if separately invoiced),
including any value added taxes (VAT), as adjusted for reasonable and customary
rebates and refunds; and

          (d) transfers at or below cost by or on behalf of CABG of Eligible
Products in connection with compassionate use, emergency use, bona fide
research, treatment, Investigational New Drug Applications (INDs) or the like,
authorized by the FDA or corresponding foreign agencies.

     “NIH” means the National Institutes of Health (U.S.), also known as the
“PHS”.

     “NIH Agreement” means the license agreement dated as of November 19, 1997,
between Angiotech and the NIH, as amended from time to time.

- 4 -



--------------------------------------------------------------------------------



 



     “Patent Coverage” means, for a particular Eligible Product in a given
country, there is a Valid Claim that, but for the license granted to CABG under
this Agreement, would be infringed by the manufacture, use or sale of such
Eligible Product in such country or, where such Eligible Product is used or sold
but not manufactured, in such country, by the manufacture of such Eligible
Product in the country of manufacture.

     “Royalty” has the meaning ascribed to it in Section 3.4.

     “Regulatory Approval” means any approvals, licenses, registrations or
authorizations of any federal, state, provincial or local regulatory agency,
department, bureau or other governmental entity necessary for the manufacture
and sale of a product in a regulatory jurisdiction.

     “Senior Staff at Angiotech” means individuals employed by Angiotech Parent
who are at the level of Senior Vice President or above.

     “Technical Information” means all know-how, information, materials,
formulations, trade secrets, data and other proprietary information in the
possession of, developed by, or acquired by Angiotech or its Affiliates that are
necessary or useful to practice the Licensed Patent Rights, but excluding the
Licensed Patent Rights and Confidential Information of third parties that cannot
be shared; provided however that any know-how, information, materials,
formulations, trade secrets, data and other proprietary information disclosed by
Angiotech to CABG shall continue to be Confidential Information of Angiotech.

     “Third Party License” means any license between Angiotech and a third
party, including but not limited to NIH and UBC, as such license may be amended
from time to time, that includes in its terms a grant of rights to Angiotech to
use, and to sublicense the use of, technology that forms part of the Licensed
Technology.

     “Term” means that this Agreement shall, subject to the early termination
provisions specifically provided for herein, have a term from the Effective Date
until the expiration of all of the United States or foreign patents included in
the Licensed Technology, including any United States or foreign patents which
become part of the Licensed Technology after the date of this Agreement as
provided for herein.

     “Territory” means worldwide.

     “Triggering Event” has the meaning ascribed to it in Section 3.2.

     “UBC” means The University of British Columbia and its sublicensees and
assigns.

     “UBC Agreement” means the license agreement executed as of November 7, 1997
between Angiotech and UBC, as amended from time to time.

     “Valid Claim” shall mean a claim in an issued patent or unexpired patent or
patent application within the Licensed Patent Rights that, (a) has not been
finally cancelled, withdrawn, abandoned or rejected by any administrative agency
or other body of competent jurisdiction not subject to further appeal, (b) has
not been revoked, held invalid, or declared unpatentable or unenforceable in a
decision of a court or other body of competent jurisdiction that is

- 5 -



--------------------------------------------------------------------------------



 



unappealable or unappealed within the time allowed for appeal, and (c) has not
been rendered unenforceable through disclaimer or otherwise.

     “Warrant Agreement” means the Warrant Agreement entered into by Angiodevice
and CABG on March 22, 2005, a copy of which is attached hereto as Exhibit B.

2. License Grant.

     2.1 Grant. Subject to terms and conditions of this Agreement, including but
not limited to the reservation of rights set forth below in Section 2.3,
Angiotech hereby grants to CABG an exclusive right and license to use the
Licensed Technology to make, have made, use, offer to sell, sell and import
Eligible Products solely in the Licensed Field of Use in the Territory (the
“CABG License”). The Parties agree that, for the avoidance of doubt, the
granting of the CABG License in this Section 2.1, (a) does not give CABG any
rights to make, have made, use, offer for sale, sell or import any component
parts of the Eligible Products for use in any third party devices, and
(b) Subject to Section 2.3, Angiotech has no rights to grant any further right
or license in the Licensed Technology to any third party to make, have made,
use, offer for sale, sell or import any Eligible Products in the Licensed Field
of Use in the Territory, and does not itself have the right to make, have made,
use, offer for sale, sell or import any Eligible Products in the Licensed Field
of Use in the Territory. As soon as is reasonably practical after the execution
of this Agreement, Angiotech shall disclose to CABG all Technical Information
and shall make their employees available to CABG to answer any questions CABG
may have regarding such Technical Information.

     2.2 Sublicensing. CABG shall not have any rights to sublicense its rights
to the Licensed Technology obtained pursuant to Section 2.1, except to (a) its
Affiliates with written notice to be provided to Angiotech at least thirty
(30) days in advance of any such sublicense or, (b) as otherwise consented to by
Angiotech, with such consent to be granted or withheld at the sole discretion of
Angiotech. No granting of any sublicense by CABG shall relieve CABG from, or
diminish any obligation of CABG, under this Agreement and CABG shall be
responsible for the performance by its permitted sublicensees under such
sublicense. Any sublicense granted by CABG under this Agreement shall be subject
to the terms and conditions of this Agreement and any applicable Third Party
License.

     2.3 Reservation of Rights. Angiotech reserves the following rights, among
others, to the Licensed Technology; (a) any use or purpose outside the Licensed
Field of Use, (b) research purposes in all fields and applications, including in
the Licensed Field of Use, (c) to the extent reserved or specified under any
Third Party Licenses, including but not limited to the reservation by UBC of
rights to use the Licensed Technology for research, or (d) to the United States
Government by applicable legislation and regulations.

     2.4 Angiotech Improvements. Angiotech hereby grants to CABG a right to
elect to include in the Licensed Technology any Improvements made by or for
Angiotech after the Effective Date, to the extent that such Improvements relate
to the Eligible Product(s). Angiotech shall notify CABG in writing of such
Improvements, providing a description of the Improvements and any financial and
other obligations under any applicable Third Party License, and CABG may, by
giving written notice to Angiotech within thirty (30) days following receipt

- 6 -



--------------------------------------------------------------------------------



 



of Angiotech’s written notice describing such Improvements, elect to include
such Improvements as Licensed Technology under this Agreement; provided that:

          (a) CABG will be obligated to reimburse Angiotech for all of the costs
and expenses of Angiotech under any Third Party License (if applicable, to be
apportioned by Angiotech acting reasonably, among CABG, Angiotech and other
sublicensees of such technology from Angiotech, notice of such apportionment to
be given to CABG together with the basis upon which the apportionment
determination was made) and CABG will be obligated to pay royalties on sales as
required by any Third Party License in addition to the Royalties payable under
this Agreement; and

          (b) CABG will be subject to all performance, minimum sales and other
obligations set forth in the Third Party License (as apportioned by Angiotech,
if applicable) relating to such Improvements.

In the event that CABG does not elect to include such Improvements as Licensed
Technology within such thirty (30) day period, then CABG shall have no rights to
such Improvements thereafter. If CABG does not elect to include such Improvement
as Licensed Technology, Angiotech agrees it shall not grant any right or license
to any third party to use the Improvement to make, have made, use, offer to
sell, sell and import Eligible Products in the Licensed Field of Use in the
Territory.

     2.5 Improvements Made by CABG. Any Improvements made by CABG to Licensed
Patent Rights and Licensed Technology other than to Licensed Patent Rights or
Technical Information licensed to Angiotech Parent under the UBC Agreement,
shall be owned by CABG. CABG hereby grants to Angiotech a non-exclusive,
perpetual, non-royalty bearing, worldwide right and license, excluding the
Licensed Field of Use, to make, use, offer to sell, sell and import, with the
right to sublicense all such rights, to any Improvements made by or for CABG.
Any Improvements made by CABG to the Licensed Patent Rights or Technical
Information licensed to Angiotech Parent under the UBC Agreement shall be owned
by Angiotech and shall automatically be included in Licensed Technology. CABG
hereby agrees that it shall promptly provide Angiotech with notice of any
Improvements that could be covered under this Section 2.5 and that it will take
all steps necessary to transfer ownership to Angiotech of Improvements relating
to the UBC rights as described above.

     2.6 Stand-Still and Potential Expansion of Eligible Products Definition.

          (a) Angiotech hereby agrees that it will not develop, or enter into
any agreement with a third party that would have the effect of permitting such
third party to develop, a system or products to be used in conventional coronary
artery bypass procedures involving vessels harvested from the patient, using all
or any part of the Licensed Technology, for a period of twelve (12) months after
the Effective Date. If, during that twelve (12) month period, CABG successfully
completes, or has made material progress towards the completion of, feasibility
studies on products for use in conventional coronary artery bypass procedures
involving vessels

          harvested from the patient and the Parties have agreed on development
milestone timelines for such product, Angiotech agrees that it will amend the
definition of Eligible Products to read as follows:

- 7 -



--------------------------------------------------------------------------------



 



“Eligible Product” means any synthetic and/or biologic (including but not
limited to vessels harvested from the patient) coronary artery bypass graft
products or systems that release or elute paclitaxel and that incorporate both
Licensed Technology and CABG Technology. For further clarification, “Eligible
Product” does not include vascular grafts, vascular wraps or products that fall
within the scope of Angiotech’s 1997 license agreement with Boston Scientific
Corporation and Cook Inc., a copy of which is attached hereto as Exhibit D.

          (b) During the twelve (12) month period set out in (a) above, the
Parties agree to negotiate in good faith to define what “successful completion
of feasibility studies or material progress towards the completion of
feasibility studies” will involve and to agree on development milestone
timelines (similar to those provided for herein) for the product and, in the
event that the Parties agree to a definition and to milestones, the Parties
shall amend this Agreement to incorporate any such language and to give effect
to the other provisions of this Section 2.6. In the event that (a) the parties
have agreed on what “successful completion of feasibility studies or material
progress towards the completion of feasibility studies” will involve and on
development milestone timelines for such product, and CABG fails to
“successfully complete feasibility studies, or to make material progress towards
the completion of feasibility studies”, or (b) the Parties fail, after good
faith negotiations, to agree on what “successful completion of feasibility
studies or material progress towards the completion of feasibility studies” will
involve and/or on development milestone timelines for such product, all within
the twelve (12) month time period, then Angiotech will be free to develop, or
enter into any agreement with a third party that would have the effect of
permitting such third party to develop, a system or products to be used in
conventional coronary artery bypass procedures involving vessels harvested from
the patient, using all or any part of the Licensed Technology.

3. CABG License Fees & Royalties.

     3.1 License Maintenance Fees. In consideration for the license granted
under Section 2.1 of this Agreement, CABG shall issue to Angiotech Angiodevice
penny warrants for CABG voting common shares with a value equivalent to five
million Dollars ($5,000,000) (“License Fee”) under the terms and conditions of
the Warrant Agreement attached hereto as Exhibit B (the “Warrant Agreement”).
The CABG voting common shares will be valued as provided for in the Warrant
Agreement.

     3.2 CABG License Milestone Fees. As additional consideration for the
license granted under Section 2.1 of this Agreement, CABG shall pay the
following license milestone fees (each, a “License Milestone Fee”) to Angiotech
Angiodevice within thirty (30) days of the occurrence of the applicable event
triggering payment of the License Milestone Fee (each, a “Triggering Event”):

- 8 -



--------------------------------------------------------------------------------



 



          (a) Receipt by CABG of a CE Mark for an Eligible Product, *** Dollars
($***) shall be payable by CABG to Angiotech,

          (b) Receipt by CABG of approval of a Premarket Approval Application
(“PMA”) from the FDA to sell an Eligible Product in the United States, ***
Dollars ($***) shall be payable by CABG to Angiotech.

     3.3 Election to Pay in Common Stock. CABG shall have the option under
Section 3.2(a) and (b) of electing to pay Angiotech in equivalent value of CABG
common shares, under terms that are at least as favorable to Angiotech as
provided for in the Investment Agreement entered into by Angiotech Parent and
CABG on March 22, 2005 (“Investment Agreement”), rather than in cash. In the
event that CABG wishes to elect to pay Angiotech in equivalent value of CABG
voting common shares, written notice of such election shall be provided to
Angiotech within ten (10) business days after the occurrence of the applicable
Triggering Event. In the event that CABG makes an election as provided for in
this Section 3.3, the voting common shares of CABG will be valued by taking an
average of the closing price of the CABG common shares over the ten (10) trading
days immediately subsequent to the date of the applicable Triggering Event. In
the event that Angiotech has not received such notice of CABG’s election as
provided for hereunder within ten (10) business days after the occurrence of the
applicable Triggering Event, CABG shall pay Angiotech in cash as provided for in
Section 3.2 (a) and/or (b) as applicable. CABG shall not be entitled to elect to
pay Angiotech in CABG voting common shares if such payment would take
Angiotech’s total ownership of CABG’s outstanding voting common shares above 20%
without the express written approval of Angiotech’s Board of Directors.

     3.4 Royalty.

          (a) Royalty Where Patent Coverage Exists. As further additional
consideration for the license granted under Section 2.1, within sixty (60) days
after the end of each Calendar Quarter during the Term, CABG shall pay to
Angiotech Angiodevice a Royalty of *** percent (***%) of all Net Sales in
jurisdictions where Patent Coverage exists. In the event that CABG undergoes a
Change of Control during the Term, CABG shall be required to pay a Royalty of
*** percent (***%) of all Net Sales in jurisdictions where Patent Coverage
exists.

          (b) Royalty Where No Patent Coverage Exists. As further additional
consideration for the license granted under Section 2.1, within sixty (60) days
after the end of each Calendar Quarter during the Term, CABG shall pay to
Angiotech Angiodevice a Royalty of *** percent (***%) of all Net Sales in
jurisdictions where no Patent Coverage exists in consideration for the license
granted to CABG pursuant to Section 2.1 to the Technical Information within the
Licensed Technology.

          (c) First Commercial Sale. A Royalty shall become due and payable to
Angiotech Angiodevice by CABG in a country within sixty (60) days after the end
of the



--------------------------------------------------------------------------------

*** Confidential Treatment Required

- 9 -



--------------------------------------------------------------------------------



 



     Calendar Quarter within which the First Commercial Sale of an Eligible
Product takes place in that country.

     3.5 Non-Arm’s Length Sales. On sales made in other than an arm’s length
transaction, the value of the Net Sales attributed under this Section 3 to such
a transaction shall be that which would have been received in an arm’s length
transaction. Sales between and among CABG and its Affiliates that are intended
for resale shall not be included in Net Sales until those Eligible Products are
sold to a third party by the Affiliate.

     3.6 Sales of Eligible Products in Combination. In the event that CABG or
any Affiliate sells an Eligible Product together with any other distinct product
for a single price, such as in a kit, (collectively, the “Combination Product”)
the Net Sales of the Eligible Product for the purposes of determining Royalties
payable hereunder, shall be calculated by multiplying the total Net Sales of the
Combination Product by the fraction A/B, where A is the price of the Eligible
Product and B is the price of the Combination Product. The price of the Eligible
Product and the Combination Product shall be CABG’s standard, published resale
price for each product. If CABG does not have standard published resale prices
for such products, the values shall be determined by the mutual written
agreement between the Parties, acting reasonably, or, failing agreement, within
thirty (30) days from written notice by one Party to the other, as determined by
the dispute resolution steps described in Article 9.

     3.7 Reporting of CABG Royalties. CABG shall deliver to Angiotech
Angiodevice, together with each Royalty payment due under Section 3.4 a written
Royalty report setting forth for the applicable Calendar Quarter, at least the
following information:

          (a) The date of the First Commercial Sale of an Eligible Product in
each country in the Territory;

          (b) The number of Eligible Products sold, rented, leased or otherwise
made available to third parties by or on behalf of CABG and its Affiliates,
reported on a country-by-country basis (including a separate item for sales
where there is Patent Coverage and where there is not);

          (c) Total gross sales amounts received for such Eligible Products by
jurisdiction, including separate items for the value of any goods or services
received in exchange for Eligible Products, any additional amounts to be added
to Net Sales pursuant to Section 3.5;

          (d) Deductions applicable to determine Net Sales for such period by
jurisdiction;

          (e) The amount of Royalties due or, if no Royalties are due, a
statement that no Royalties are due; and

- 10 -



--------------------------------------------------------------------------------



 



          (f) Such other information as may reasonably be requested by Angiotech
for purposes of determining the amount of Royalties owing by CABG hereunder and
for Angiotech to fulfill its obligations under the Third Party Licenses.

Each Royalty report shall be certified as correct by the CFO of CABG and shall
include a reasonably detailed listing of all deductions made to determine Net
Sales and to calculate the Royalties payable hereunder.

     3.8 Payment of Maintenance License Fees, Milestone License Fees and
Royalties. All Royalties due under this Article 3 are to be paid in Dollars. For
conversion of foreign currency to Dollars, the conversion rate shall be the New
York foreign exchange rate quoted in The Wall Street Journal on the day that the
payment is due. All payments shall be made by wire transfer to Angiotech’s
account in accordance with the following instructions (unless amended by written
notice):



      Correspondent bank:         Angiotech Angiodevice
UBS AG
Postfach, CH-8098 Zurich
Konto-Nr.      230-375751.60Z
IBAN             CH82 0023 0230 3757 5160 Z
BIC                UBSWCHZH80A

Any loss of exchange, value, taxes, or other expenses incurred in the transfer
or conversion to Dollars shall be paid entirely by CABG. The Royalty report
required by Section 3.7 shall accompany each such payment.

     3.9 Late Payments. Interest will be assessed by Angiotech Angiodevice on
any overdue payments at a rate of one percent (1%) per month, compounded monthly
beginning on the due date of the applicable payment (an effective annual rate of
12.68 % per annum), or at such lower maximum rate permitted by law. The payment
of such interest will not prevent Angiotech from exercising any other rights it
may have as a consequence of the lateness of any payment.

     3.10 Governmental Filings. Except for taxes based on Angiotech’s income,
CABG will be solely responsible for determining if any tax on Net Sales and
Royalty payments is owed to any governmental authority and shall pay any such
tax and be responsible for all filings with appropriate governmental authorities
related thereto.

     3.11 Audit Rights. CABG shall keep accurate records of all of its
operations, and shall cause its Affiliates to keep accurate records of all of
their respective operations, within the scope of this Agreement, for five
(5) years following each reporting period (as described in Section 3.7), and
Angiotech, at its expense, shall have the right to have a certified public
accountant inspect such records, solely for the purpose of verifying the
calculation and payment of the

- 11 -



--------------------------------------------------------------------------------



 



Royalties due hereunder, at the offices of CABG and its Affiliates, as
applicable, no later than one (1) year after the end of the Calendar Quarter to
which they pertain upon two (2) weeks prior written notice by Angiotech. The
certified public accountant shall agree in writing with CABG to be bound by
reasonable confidentiality provisions with respect to such information prior to
receiving access to such information. In the event the examination shows an
underpayment for any Contract Year, CABG shall pay to Angiotech the amounts
underpaid, together with interest pursuant to Section 3.9. In the event the
examination shows an overpayment for any Contract Year, CABG shall offset the
amount overpaid, together with interest calculated at the rates set forth in
Section 3.9, on the next Royalty payment made to Angiotech hereunder. Where the
amount of any underpayment is more than three percent (3%) for any Contract
Year, CABG shall also reimburse Angiotech for the actual out-of-pocket costs
incurred by Angiotech to conduct such examination.

4. CABG Diligence Obligations.

     4.1 Diligence Obligations. CABG is required to meet the following
obligations relating to the development and sale of Eligible Products during the
Term of this Agreement:

          (a) In the United States;

     (i) A safety trial in humans must be initiated for an Eligible Product by
January 1, 2007; and

     (ii) A submission for a product approval for an Eligible Product must be
submitted to the FDA in the U.S. by January 1, 2009.

          (b) In Europe;

     (i) The first clinical trial in humans must be initiated for an Eligible
Product by January 1, 2006;

     (ii) An application for a CE Mark for an Eligible Product must be submitted
by January 1, 2008; and

     (iii) The first commercial sale of an Eligible Product must be made by
January 1, 2009.

          (c) The dates provided for in Sections 4.1(a) and (b) above shall each
be referred to as a “Diligence Date”.

     4.2 Failure to Meet Diligence Timelines. In the event that CABG has not
fulfilled the required obligation by the applicable Diligence Date, then
Angiotech shall be entitled, at its discretion, to treat any such failure as a
material breach in accordance with Section 8.1(a) of this

- 12 -



--------------------------------------------------------------------------------



 



Agreement; provided, however, that the cure period shall be ninety (90) days
rather than forty five (45) days.

     4.3 Progress Reports. CABG will provide written annual reports on
development progress for Eligible Products or efforts to commercialize Eligible
Products, as applicable, to be received by Angiotech within thirty (30) days
after the end of each calendar year. These progress reports shall include, but
not be limited to, progress on research and development (including detailed
information and data, including any and all Clinical Data generated), plans for
future clinical studies, status of current clinical studies, status of
applications for regulatory approvals, manufacturing, marketing and sales
efforts during the preceding calendar year, as well as plans for the present
calendar year, including the schedule of all upcoming clinical development
meetings. CABG agrees to provide any additional information reasonably required
by Angiotech to evaluate CABG’s performance towards meeting the Diligence Dates
under this Agreement and to allow Angiotech to fulfill its obligations under
Third Party Licenses. Any Clinical Data provided to Angiotech by CABG as
provided for hereunder may be used by Angiotech as required, including for
submission to regulatory authorities.

     4.4 Meetings. Angiotech shall be given the right to be present and to
observe, at its discretion, all significant meetings concerning CABG’s clinical
development of Eligible Products and to have access to all Clinical Data
generated by CABG. In order to facilitate Angiotech’s right to be present at
such meetings, CABG shall provide Angiotech with a schedule of all clinical
development meetings scheduled for the then-current calendar year along with the
annual progress report required by Section 4.3. CABG shall be required to
provide Angiotech with written notice of changes to that meeting schedule at
least ten (10) days prior to a scheduling change. In addition, in the event that
Angiotech wishes to meet with CABG to discuss clinical development, future
development plans, progress reports and/or to ensure that CABG is using
commercially reasonable efforts to bring one or more Eligible Products to
market, or to market an Eligible Product that has been approved for commercial
sale, Angiotech shall provide notice to CABG requesting a meeting and,
(a) setting out the specific reasons for the meeting, (b) providing at least
three (3) possible dates for the meeting (none of which will be less than thirty
(30) days after receipt by CABG of the meeting notice), (c) states which
Angiotech personnel will be present for the meeting, and (d) states whether the
meeting will be in person at a specified location or by teleconference. In the
event that the Parties cannot mutually agree to a time and/or location for the
meeting within ten (10) days after receipt of the meeting notice by CABG, CABG
shall be required to accept one of the meeting times and locations proposed by
Angiotech in the notice. In the event that CABG fails to attend a meeting
properly proposed by Angiotech hereunder or fails to accept one of the meeting
times and locations proposed by Angiotech in the notice within a reasonable
time, Angiotech shall be entitled, at its discretion, to treat any such failure
as a material breach in accordance with Section 8.1(a) of this Agreement. In the
event that Angiotech fails to attend a meeting properly set up hereunder, such
failure to attend shall not be considered as a breach or a material breach of
this Agreement by CABG or by Angiotech. For clarification, it is agreed that
Angiotech’s role in such meetings will be as an observer not as an active
participant.

- 13 -



--------------------------------------------------------------------------------



 



     4.5 Reporting under Third Party Licenses. CABG shall use commercially
reasonable efforts to assist Angiotech in fulfilling its reporting obligations
under any Third Party Licenses, including but not limited to notifying Angiotech
of the date of First Commercial Sale in each country within thirty (30) days of
such occurrence. CABG hereby consents to the delivery by Angiotech to each
licensor under a Third Party License of a copy of this Agreement and any
amendments or authorized sublicenses, together with any reports and information
provided under this Agreement. Angiotech agrees to, (a) only provide such
information to such licensors as is required under the applicable Third Party
License, and (b) to arrange for the licensor under each Third Party License to
execute a non-disclosure agreement directly with CABG prior to disclosure of any
such information to such licensor.

5. Other Obligations of CABG and Angiotech.

     5.1 Regulatory Approvals. CABG shall be responsible for obtaining all
Regulatory Approvals for its Eligible Products in all geographical areas which
it, in its sole discretion, deems necessary or advisable, including funding all
pre-clinical and clinical studies deemed by CABG to be necessary or advisable
for obtaining Regulatory Approvals. Angiotech agrees to provide reasonable
assistance upon request by CABG in the pursuit of Regulatory Approvals for
Eligible Products, and CABG shall reimburse Angiotech for its reasonable
expenses of providing such assistance. CABG agrees that it shall provide
Angiotech with copies of all correspondence, including but not limited to
submissions, to all Regulatory Authorities.

     5.2 Patent Applications and Foreign Filing. Angiotech shall be entitled to
file, prosecute and maintain in force any and all patents and patent
applications included in the Licensed Patent Rights. The filing, prosecution and
maintenance of patents and patent applications pursuant to this Section 5.2
shall be done through patent counsel selected by Angiotech. To the extent
Angiotech has the right to do so, Angiotech will keep CABG reasonably informed
and consult with CABG on all significant patent matters relating to the Focused
Patent Rights within the Licensed Field of Use, provided that Angiotech shall
have the final say on all matters relating to the Focused Patent Rights either
within or outside the Licensed Field of Use.

     5.3 Press Releases. The parties agree that the public announcement of the
execution of this Agreement shall be in the form of a press release to be agreed
upon by the parties. Thereafter, Angiotech and CABG shall be free to use the
information set forth in such press release in future public announcements. With
respect to other public statements that reference the other Party hereto,
including submissions to the Securities and Exchange Commission, Canadian
Securities Administrators or stock exchange or market system on which its
securities are listed, such statements shall be submitted to the referenced
Party for review and approval, which approval shall not be unreasonably withheld
or delayed.

     5.4 Publications. CABG agrees that it shall not publish or present the
results of studies carried out that relate to the Licensed Technology without
the opportunity for prior review and approval by Angiotech, which approval shall
not be unreasonably withheld or delayed. CABG shall provide to Angiotech the
opportunity to review any proposed abstracts,

- 14 -



--------------------------------------------------------------------------------



 



manuscripts or presentations (including information to be presented orally)
covering information arising from the use of the Licensed Technology under this
Agreement, and not previously disclosed, at least thirty (30) days prior to the
intended submission for publication. CABG agrees, upon written request from
Angiotech, not to submit such abstract or manuscript for publication or to make
such presentation until, (a) CABG has removed any Angiotech Confidential
Information as reasonably requested by Angiotech, or (b) Angiotech is given a
reasonable period of time to secure patent protection for any material in such
publication or presentation which it believes is patentable.

     5.5 Successors of Angiotech. Angiotech covenants and agrees that it will
require any successor of Angiotech to assume all of its obligations to CABG
under the terms and conditions of this Agreement, including, without limitation,
any successor which results from: (a) a sale of Angiotech to another person or
entity, whether through the sale of its stock, through a sale of all or
substantially all of its assets, or through a merger, or (b) a sale of that
portion of its business which includes the Licensed Technology, or (c) a
reorganization or change of its ownership.

6. Representations and Covenants.

     6.1 Representations and Warranties. Angiotech and CABG each represent and
warrant to the other that:

          (a) Organization & Power. It is a corporation duly organized and
validly existing under the laws of its place of incorporation and has all
requisite corporate power and authority to enter into this Agreement;

          (b) Authorization. It is duly authorized by all requisite action to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby, and that the same do not conflict or cause a default with
respect to its obligations under any other agreement;

          (c) Execution & Delivery. It has duly executed and delivered this
Agreement, and

          (d) Laws, Rules & Regulations. It shall and shall cause its Affiliates
to, comply with all laws, rules and regulations applicable to the performance of
its obligations hereunder, including, to the extent applicable to such Party,
the discovery, development, manufacture, distribution, import, export and sale
of the Eligible Product(s).

     6.2 Angiotech Representations and Warranties. Angiotech represents and
warrants to CABG that as of the Effective Date, except as set forth on Exhibit A
hereto:

          (a) Angiotech owns or controls the commercial rights included in the
CABG License, including without limitation the Licensed Patent Rights, free of
any liens or encumbrances, other than Third Party Licenses;

- 15 -



--------------------------------------------------------------------------------



 



          (b) To the knowledge of the Senior Staff of Angiotech, Angiotech has
not received any notice from any person or entity claiming to have any right,
title or interest in or to the Licensed Patent Rights, other than as
specifically set out below in this Section 6.2(d) and, to Angiotech’s knowledge,
there is no reason to expect that any such notice is forthcoming;

On February 18, 2005, a claim was filed by Conor Medsystems, Inc. in a court in
the United Kingdom alleging that one of Angiotech’s stent patents is invalid and
seeking to have the patent revoked. The outcome of this legal proceeding is
uncertain at this time;

          (c) Angiotech has not entered into, and is not aware of, any
outstanding options, licenses or agreements relating to the Licensed Technology
for use in Eligible Products other than any Third Party Licenses that may be
within the Licensed Technology;

          (d) The Licensed Patent Rights listed on Exhibit A hereto represent
all patents and patent applications owned by or licensed to Angiotech necessary
for the use of paclitaxel for the Eligible Products in the Licensed Field of
Use;

          (e) To the knowledge of the Senior Staff at Angiotech, other than the
Third Party Licenses identified on Exhibit A, there are no third parties to whom
license fees must be paid to utilize the Licensed Technology in a manner
contemplated by the CABG License granted in Section 2.1;

          (f) Each of the Third Party Licenses is a valid and enforceable
license, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting the enforcement of creditors’ rights and (ii) general
principles of equity that restrict the availability of equitable remedies.
Neither Angiotech nor, to the knowledge of the Senior Staff of Angiotech after
due inquiry, the other party to any such Third Party Licenses, is in material
breach or violation of such Third Party License; and,

          (g) For purpose of clarity and notwithstanding (a) to (f) in this
Section 6.2, Angiotech provides no representations or warranties with respect to
the totality of, or to any component of, the CABG Technology that is included
within the Eligible Product.

     ANGIOTECH DOES NOT WARRANT THE VALIDITY OF THE LICENSED PATENTS AND MAKES
NO REPRESENTATIONS WHATSOEVER WITH REGARD TO THE SCOPE OF THE LICENSED
TECHNOLOGY OR THAT THE LICENSED TECHNOLOGY MAY BE EXPLOITED BY CABG AND ITS
AFFILIATES WITHOUT INFRINGING THE PATENT RIGHTS OF OTHERS. ANGIOTECH EXPRESSLY
DISCLAIMS ANY AND ALL IMPLIED OR EXPRESS WARRANTIES AND MAKES NO EXPRESS OR
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF
THE LICENSED TECHNOLOGY. IN NO EVENT SHALL A PARTY BE LIABLE TO THE OTHER FOR
INDIRECT, PUNITIVE, SPECIAL, CONSEQUENTIAL OR

- 16 -



--------------------------------------------------------------------------------



 



EXEMPLARY DAMAGES OF ANY KIND, INCLUDING LOSS OF PROFITS AND LOSS OR
INTERRUPTION OF BUSINESS, PROVIDED HOWEVER THAT THE FOREGOING PROVISION SHALL
NOT BE CONSTRUED TO LIMIT A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER THIS
AGREEMENT FOR THIRD PARTY CLAIMS WHICH MAY INCLUDE INDIRECT, SPECIAL,
CONSEQUENTIAL, PUNITIVE, EXEMPLARY AND OTHER TYPES OF DAMAGES.

     6.3 Covenants Regarding Third Party Licenses. Angiotech covenants and
agrees to take all commercially reasonable actions necessary to perform its
obligations under the Third Party Licenses and to remain in compliance with any
conditions of such Third Party Licenses. Angiotech agrees to notify CABG in the
event of a material breach of any of the Third Party Licenses. Angiotech agrees
to commence to cure such material within a reasonable time period, and to
diligently pursue such cure.

     6.4 Compliance with NIH and UBC Agreements. CABG hereby agrees to comply
with the covenants and conditions of the NIH Agreement and UBC Agreement set out
in Exhibit C hereto, as if it were a party to each such agreement with respect
to such provisions. To the extent the NIH Agreement or UBC Agreement is amended
to include additional terms and conditions applicable to sublicensees, CABG
agrees to comply with such covenants and conditions as are relevant to the CABG
License, including without limitation performance milestones and benchmarks;
provided that any such amendment to such agreements will not impair the rights
of CABG under this Agreement and provided further that any such amendment that
imposes additional obligations on CABG, or may reduce the benefits to CABG of
the NIH Agreement or the UBC Agreement, will not be entered into without the
prior consent of CABG, which consent will not be untimely or unreasonably
withheld.

7. Infringement, Indemnity and Insurance.

     7.1 Definitions. The following definitions shall be used only for the
purposes of this Article 7:

          (a) “Action” means any legal action or proceeding, or the filing of
any counterclaim. Depending on the context, “Action” may refer to a Core Action,
a Focused Action or a Declined Action.

          (b) “Core Action” shall mean an Action against any alleged
infringement of the Core Patent Rights identified pursuant to Section 7.2,
whether inside or outside the Licensed Field of Use.

          (c) “Core Patent Rights” shall mean those Licensed Patent Rights
listed in Exhibit A hereto under the heading “Core Patent Rights”.

          (d) “Declined Action” is defined in Section 7.4(c)(ii).

- 17 -



--------------------------------------------------------------------------------



 



          (e) “Eligible Product Market” means, for a specific country, the total
sales of an Eligible Product and of all other products that are being sold in
such jurisdiction for use in approved and/or target label indications that are
substantially similar to one or more approved and/or target label indications of
that Eligible Product in that jurisdiction.

          (f) “Focused Action” shall mean an Action against any alleged
infringement of the Focused Patent Rights identified pursuant to Section 7.2,
whether inside or outside the Licensed Field of Use; provided however that any
Action that involves both the Core Patent Rights and the Focused Patent Rights
shall be deemed a Core Action.

          (g) “Focused Patent Rights” shall mean those Licensed Patent Rights
listed in Exhibit A hereto under the heading “Focused Patent Rights”.

          (h) “Infringing Product” means a third party product that may infringe
the Licensed Patent Rights and that has Regulatory Approval for use in humans in
the Licensed Field of Use.

     7.2 Notification. With respect to any Licensed Patent Rights, each Party
shall notify the other Party in writing of any alleged or threatened
infringement of such Licensed Patent Rights of which it becomes aware, and shall
provide to the other Party available evidence thereof. The Parties shall consult
with respect to potential strategies for terminating such alleged or threatened
infringement without litigation.

     7.3 Defense and Enforcement of Core Patent Rights.

          (a) Defense of Declaratory Judgment Action. Angiotech shall be solely
responsible for defending any assertion of invalidity or unenforceability of
Core Patent Rights worldwide.

          (c) Non-Litigation Actions by Angiotech. Angiotech shall have the
right, in its sole discretion, to take actions to terminate alleged infringement
identified pursuant to Section 7.2 without litigation (including the sole right
to grant a license to the alleged infringer outside of the Licensed Field of
Use) with respect to Core Patent Rights.

          (d) Core Patent Rights. Angiotech shall have the sole right, but not
the obligation, to commence and control any Core Action, at its own expense. If
Angiotech, in its sole discretion, elects to not take any Action against any
alleged infringement of the Core Patent Rights, CABG shall have no right to do
so and CABG shall have no recourse against Angiotech for any damages suffered by
CABG as a result of such decision.

          (c) Recoveries. Any damages or other recovery related to the Core
Patent Rights, including compensatory and other non-compensatory damages or
recovery actually received from a third party shall be allocated first to
reimburse the costs and expenses, including reasonable attorney’s fees and
expert witness fees, incurred by Angiotech. Such reimbursement

- 18 -



--------------------------------------------------------------------------------



 



shall be made first from any compensatory damages, including attorney’s fees and
costs recovered. If any balance remains of the damages or other recovery made
from the third party after such reimbursement, any remaining compensatory
damages that are attributable to lost sales of Eligible Products, if any, shall
be considered Net Sales and the amount of the Royalties owing thereon calculated
pursuant to Section 3.4 shall be payable to Angiotech. Any remaining balance of
damages or other recovery that are attributable to lost sales of Eligible
Products, if any, shall be payable to CABG.

     7.4 Defense and Enforcement of Focused Patent Rights.

          (a) Defense of Declaratory Judgment Action. In the event of an
assertion of invalidity or unenforceability of Focused Patent Rights, the
Parties shall mutually agree how to defend such assertion (including allocation
of the Parties’ responsibilities for the costs of such defense).

          (b) Non-Litigation Actions by Angiotech. Angiotech shall have the sole
right, in its sole discretion, to take actions to terminate alleged infringement
identified pursuant to Section 7.2 without litigation (including the sole right
to grant a license to the alleged infringer outside of the Licensed Field of
Use) with respect to Focused Patent Rights; provided, however, where such
alleged infringement involves the Focused Patent Rights within the Licensed
Field of Use, Angiotech shall reasonably consider the interests of CABG and
shall not settle or make any agreement that would have a material adverse effect
on CABG’s rights under this Agreement, without the prior written consent of
CABG, which shall not be unreasonably delayed or denied.

          (c) Focused Action within the Licensed Field of Use.

               (i) Angiotech shall have the sole right, but not the obligation,
to commence and control any Focused Action. In the event that Angiotech elects,
in its sole discretion, to undertake such a Focused Action, CABG agrees to
reasonably cooperate with Angiotech, including providing access to all necessary
documents, executing all papers and performing such other acts as may be
reasonably required for such Focused Action, including but not limited to
consenting to be joined as a Party plaintiff in such Focused Action. Angiotech
shall control such Focused Action, and Angiotech may enter into settlements,
stipulated judgments or other arrangements respecting such infringement,
provided, however, Angiotech shall reasonably consider the interests of CABG and
shall not settle or make any agreement that would have a material adverse effect
on CABG’s rights under this Agreement, without the prior written consent of
CABG. Angiotech shall keep CABG reasonably apprised of the progress of any such
Focused Action. CABG may, at its option and sole expense, be represented by
counsel of its choice, but all other costs associated with any such Focused
Action shall be at the sole expense of Angiotech.

               (ii) If, within one hundred twenty (120) days after discovering
or being notified by CABG in writing of an alleged infringement that would be
the basis of a potential Focused Action that involves the Focused Patent Rights
within the Licensed Field of Use, Angiotech declines to commence a Focused
Action, then CABG shall have the right, but not the

- 19 -



--------------------------------------------------------------------------------



 



obligation to commence an Action with respect to such alleged infringement that
involves the Focused Patent Rights within the Licensed Field of Use (“Declined
Action”) if either of the following two conditions are met:

                    (x) The alleged infringement of the Focused Patent Right is
occurring in the United States, the European Union or Japan, or

                    (y) In the country where the alleged infringement is
occurring, CABG has at least *** dollars ($***) annual Net Sales and the
Infringing Product has captured ten percent (***%) of the Eligible Product
Market.

In the event that the above two conditions are met and CABG elects, in its sole
discretion, to commence such Declined Action, Angiotech agrees to reasonably
cooperate with CABG, including providing access to all necessary documents,
executing all papers and performing such other acts as may be reasonably
required for such Declined Action, such as consenting to be joined as a party
plaintiff in such Declined Action, at CABG’s sole expense. CABG shall keep
Angiotech reasonably apprised of the progress of any such Declined Action.
Angiotech may, at its option and sole expense, be represented by counsel of its
choice, but all other costs associated with any such Focused Action shall be at
the sole expense of CABG.

     (d) Recoveries. In any Focused Action or Declined Action pursuant to this
Section 7.4, any damages or other recovery, including compensatory and other
non-compensatory damages or recovery actually received from a third party, shall
be allocated first to reimburse the costs and expenses, including reasonable
attorney’s fees and expert witness fees, of the Party commencing such Focused or
Declined Action and then to reimburse the other Party, if any, for such costs
and expenses. Such reimbursement shall be made first from any compensatory
damages, including attorney’s fees and costs recovered. If any balance remains
of the damages or other recovery made from the third party after such
reimbursement, any remaining compensatory damages that are attributable to lost
sales of Eligible Products shall be considered Net Sales and the amount of the
Royalties owing thereon calculated pursuant to Section 3.4 shall be payable to
Angiotech. Any remaining balance of damages or other recovery that are
attributable to lost sales of Eligible Products, if any, shall be payable to
CABG. Any remaining balance of damages or other recovery shall be apportioned as
follows:

          (i) when the Focused or Declined Action only concerns the Focused
Patent Rights within the Licensed Field of Use, the remaining balance of damages
or other recovery that are attributable to lost sales of Eligible Products shall
be payable to CABG. Any remaining balance of damages or recovery that are not
attributable to lost sales of Eligible Products shall be payable to the Party
commencing such Focused or Declined Action; or

          (ii) when the action concerns the Focused Patent Rights within the
Licensed Field of Use and within the field of use licensed by Angiotech or its
Affiliates to other licensees or sublicensees, the remaining balance of damages
or other recovery that is attributable to lost sales of products will be
apportioned by Angiotech acting reasonably, between CABG and such other
licensees and sublicensees on the basis of the lost product sales of such
parties. Any

- 20 -



--------------------------------------------------------------------------------



 



remaining balance of damages or other recovery that is not attributable to lost
sales of products, shall be apportioned by Angiotech acting reasonably, between
CABG, Angiotech and such other licensees and sublicensees. Notice of such
apportionment shall be given by Angiotech to CABG together with the basis upon
which the apportionment determination was made, subject to the right of CABG to
review the determination and submit the determination for dispute resolution
pursuant to Article 9.

     7.5 Reduction Relating to Claims. In the event that CABG incurs or accrues
any expenses directly connected with a filed claim or objection of any third
party that any of the Licensed Technology infringes a patent or other right of
such third party relating to the Licensed Technology, whether or not CABG is a
party to such litigation, CABG shall be entitled, from the date of such claim or
objection until the claim or objection is resolved favorably to Angiotech or
CABG, as the case may be, to reduce the amount of any Royalty payments which may
otherwise be due in accordance with Section 3.4 of this Agreement by an amount
equal to up to fifty percent (50%) of any such payment, until such time as CABG
has been compensated for any such expenses. Any such expenses claimed by CABG
are subject the right of audit by Angiotech as described in Section 3.11.

     7.6 Reduction Relating to Infringers. In the event that alleged
infringement of the Licensed Patent Rights exists within the Licensed Field of
Use in any jurisdiction in the Territory, and Angiotech, through its election or
failure to elect to exercise its sole rights to address alleged infringement
pursuant to Section 7.3(d), the Parties agree to meet and negotiate in good
faith to determine (a) whether damages have been incurred by CABG as a result of
such alleged infringement and, (b) if any damages have been incurred as the
result of such alleged infringement, compensation payable by Angiotech to CABG
for such damages.

     7.7 Indemnification.

          (a) CABG Indemnity. CABG and each of its Affiliates shall indemnify
and hold Angiotech, its Affiliates, and their respective current and former
officers, inventors, directors, employees, students, governing board members,
trustees, faculty, medical and professional staff, consultants, contractors and
agents, and their respective successors, heirs and assigns, (“Angiotech
Indemnitees”) harmless from and against any and all liability, damage, loss,
cost (including reasonable attorneys’ fees and expenses of litigation) and
expense incurred (a “Loss”), resulting from or imposed upon the Angiotech
Indemnitees or any of them by any third party in connection with any claims,
suits, actions, demands or judgments, including claims for bodily injury or
property damage, (i) relating to the development, manufacture, use, distribution
or sale of any Eligible Product by CABG or its Affiliates, or their respective
employees, consultants, contractors and agents, (ii) due to a breach of this
Agreement by CABG, or (iii) due to the negligence or willful misconduct of CABG,
its Affiliates or their respective employees, consultants, contractors and
agents; provided, however, that the foregoing indemnity shall not apply to any
Loss to the extent that such Loss was caused by negligent or willful misconduct,
or a breach of this Agreement, by Angiotech or its Affiliates.

- 21 -



--------------------------------------------------------------------------------



 



          (b) Angiotech Indemnity. Angiotech shall indemnify and hold CABG and
its Affiliates, and their respective officers, directors, employees,
consultants, contractors and agents, and their respective successors, heirs and
assigns, (“CABG Indemnitees”) harmless from and against any and all Losses,
resulting from or imposed upon the CABG Indemnitees or any of them by any third
party in connection with any claims, suits, actions, demands or judgments,
including any claim of bodily injury or property damage, (i) relating to the
development, manufacture, use, distribution or sale of any product (other than
Eligible Products) by Angiotech or its licensees or sublicensees (other than
CABG and its Affiliates), (ii) due to a breach of this Agreement, or (iii) due
to the negligence or willful misconduct of Angiotech, its Affiliates or their
respective employees, consultants, contractors and agents; provided, however,
that the foregoing indemnity shall not apply to any Loss to the extent that such
Loss was caused by negligent or willful misconduct, or a breach of this
Agreement, by CABG or its Affiliates.

          (c) Claims Procedures. A Party entitled to be indemnified by the other
Party (an “Indemnified Party”) pursuant to Section 7.7 (a) or (b) hereof shall
give written notice to the other Party (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any threatened or asserted claim
as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting there from,
provided:

               (i) that counsel for the Indemnifying Party, who shall conduct
the defense of such claim or any litigation resulting there from, shall be
approved by the Indemnified Party (which approval shall not be unreasonably
withheld or delayed), and the Indemnified Party may participate in such defense
at such Indemnified Party’s expense (unless (i) the employment of counsel by
such Indemnified Party has been authorized by the Indemnifying Party; or
(ii) the Indemnified Party shall have reasonably concluded that there may be a
conflict of interest between the Indemnifying Party and the Indemnified Party in
the defense of such action, in each of which cases the Indemnifying Party shall
pay the reasonable fees and expenses of one law firm serving as counsel for the
Indemnified Party, which law firm shall be subject to approval, not to be
unreasonably withheld or delayed, by the Indemnifying Party);

               (ii) the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Agreement to the extent that such failure to give notice did not
result in prejudice to the Indemnifying Party or the Indemnifying Party’s
insurer;

          (c) the Indemnifying Party, in the defense of any such claim or
litigation, shall not, except with the approval of the Indemnified Party (which
approval shall not be unreasonably withheld or delayed), consent to entry of any
judgment or enter into any settlement which, (i) would result in injunctive or
other relief being imposed against the Indemnified Party; or (ii) does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation; and

- 22 -



--------------------------------------------------------------------------------



 



          (d) the Indemnified Party shall furnish such information regarding
itself or the claim in question as the Indemnifying Party may reasonably request
in writing, and shall be reasonably required in connection with the defense of
such claim or litigation resulting there from.

     7.8 Insurance. (a) CABG shall, at all times during the term of this
Agreement and until five (5) years after expiration of the last batch of
Eligible Products sold or manufactured hereunder by CABG or its Affiliates,
obtain and maintain at its own cost and expense, comprehensive commercial
liability insurance, including, but not limited to, product liability and
contractual liability insurance, and errors and omissions coverage, with respect
to its activities hereunder from a reputable and financially secure insurance
carrier. Such insurance shall be in such amounts and subject to such deductibles
as the Parties may agree based upon standards prevailing in the industry at the
time, but under no circumstances shall be less than, (a) prior to regulatory
approval, the statutorily required minimum insurance level provided for in the
jurisdiction in which the clinical trial or other research is being completed,
and (b) after the First Commercial Product in a country, the minimum that is
customary in that country for similar products being sold in similar markets.
Upon the written request of Angiotech, CABG shall provide to Angiotech copies of
its Certificates of Insurance. Each policy will be endorsed to provide that the
insurers will give Angiotech, or its designee, not less than thirty (30) days
prior written notice of any cancellation or material change in coverage. If CABG
fails to place or maintain insurance as required under this Agreement, Angiotech
or its designee may place and maintain such policy and all premium and other
costs incurred by Angiotech or its designee shall be paid by CABG.

          (b) Subrogation. All of the liability policies set out in (a) shall be
primary and non-contributory, shall include as additional named insured
Angiotech (subject to wording in such policies restricting coverage to those
claims for which the CABG may be responsible hereunder) and contain a waiver of
subrogation in favor of Angiotech or Angiotech’s designee and in favor of the
UBC, its Board of Governors, faculty, officers, employees, students and agents.

8. Termination.

     8.1 Early Termination by Angiotech. Notwithstanding the foregoing, and
subject to the limitations set forth below, Angiotech shall be entitled in the
following circumstances to terminate this Agreement:

          (a) Material Breach. In the event that CABG materially breaches this
Agreement, Angiotech shall have the right, at its sole election, to terminate
this Agreement upon forty five (45) days, or thirty (30) days in the case of
breach for non-payment, prior written notice to CABG; provided, however, that if
CABG shall cure the breach or default within the forty five (45) or the thirty
(30) day period, as applicable, all such licenses and agreements shall continue
in full force and effect. If, however, CABG is disputing the payment that
Angiotech claims not to have been paid timely, Angiotech shall not have the
right to terminate this

- 23 -



--------------------------------------------------------------------------------



 



Agreement unless and until this matter is resolved in Angiotech’s favour through
the dispute resolution provisions of Article 9 herein.

          (b) Insolvency, Bankruptcy. In the event that CABG files a petition in
bankruptcy or if an involuntary petition shall be filed against it and such
petition shall not be dismissed within sixty (60) days, or if it shall become
insolvent or admit its inability to pay its debts when due, or if a receiver or
guardian shall be appointed for it, then all licenses granted to such Party
under this Agreement shall immediately terminate.

          (c) Challenge of Licensed Patent Rights. During the Term, should CABG
or any of its Affiliates, successors or assigns challenge the validity of any
Licensed Patent Rights, or support, directly or indirectly, any such challenge
to any Licensed Patent Rights, Angiotech shall be entitled to terminate this
Agreement upon thirty (30) days prior written notice to CABG.

          (d) Termination of Third Party Sublicense. In the event of a
termination of a Third Party License, (i) the CABG License, insofar as it
relates to the Third Party License only, shall terminate, subject to any right
under the Third Party License Agreement to convert the Third Party License to a
direct license between the third party licensor and CABG, or (ii) CABG shall be
permitted, within sixty (60) days of receiving notice of termination of such
Third Party License, to terminate this Agreement upon thirty (30) days prior
written notice to Angiotech.

          (e) CABG Merger or Acquisition. Angiotech may, upon thirty (30) days
written notice to CABG, terminate this Agreement throughout the Territory or on
a country by country basis (to be determined at Angiotech’s sole discretion) if,
(a) CABG is acquired or merges with a third party, and (b) the acquiring or
merged-with third party or its Affiliate has developed or marketed a Competitive
Product prior to the acquisition of or merger with CABG, and (c) such
acquisition or merger’s resulting or surviving entity fails to either develop,
make, use, sell, offer to sell, market, distribute, or import Eligible Products
during the entire six (6) month period following the acquisition or merger. If
the acquiring or merged-with entity, or any of its Affiliates, has developed or
marketed a Competitive Product prior to the acquisition or merger, CABG shall
notify Angiotech of its acquisition by or merger with such third party no later
than twenty (20) days after the expiration of the six (6) month period following
the acquisition or merger, and shall furnish information to Angiotech reasonably
necessary for Angiotech to determine whether Eligible Products have been
developed, made, used, sold, offered for sale, marketed, distributed, or
imported by the surviving entity or CABG during the six (6) month period
following the acquisition or merger. Notwithstanding the foregoing, Angiotech
shall not have the right to terminate this Agreement under this Section 8.1(e)
in the event that, (i) CABG states in the notice of acquisition or merger
required herein that the resulting or surviving entity or its Affiliate(s), as
applicable, has made a binding commitment to discontinue the development or
marketing of the Competitive Product, as the case may be, or to divest itself of
such Competitive Product, and (ii) the resulting or surviving entity, or its
Affiliate(s), in fact discontinues development or marketing, as the case may be,
or divests itself of such Competitive Product within eleven (11) months after
the consummation of the acquisition or merger. Angiotech’s rights hereunder to
give notice terminating this Agreement pursuant to this Section 8.1(e) shall
lapse: (i) nine (9) months after the date of consummation of

- 24 -



--------------------------------------------------------------------------------



 



the acquisition or merger, or (ii) three (3) months after Angiotech’s receipt of
the aforementioned notice and requested information from CABG, whichever occurs
later.

     8.2 Early Termination by CABG. Notwithstanding the foregoing, and subject
to the limitations set forth below, CABG shall be entitled in the following
circumstances to terminate this Agreement:

          (a) Material Breach. In the event that Angiotech materially breaches
this Agreement, CABG shall have the right, at its sole election, to terminate
this Agreement upon forty five (45) days, or thirty (30) days in the case of
breach for non-payment, prior written notice to Angiotech; provided, however,
that if Angiotech shall cure the breach or default within the forty five (45) or
the thirty (30) day period, as applicable, all such licenses and agreements
shall continue in full force and effect.

          (b) Insolvency, Bankruptcy. In the event that Angiotech files a
petition in bankruptcy or if an involuntary petition shall be filed against it
and such petition shall not be dismissed within sixty (60) days, or if it shall
become insolvent or admit its inability to pay its debts when due, or if a
receiver or guardian shall be appointed for it, then all licenses granted to
such Party under this Agreement shall immediately terminate.

     8.3 Accrued Obligations. Upon termination of this Agreement for any reason,
each of Angiotech and CABG shall remain liable for those obligations that
accrued with respect to such license prior to the effective date of the
termination. CABG may, for a period of one (1) year after the effective date of
the termination of the CABG License, complete and sell any or all Eligible
Products that it can demonstrate were in the process of manufacture or in
inventory on the effective date of the termination; provided, however, that CABG
shall remain obligated to pay any applicable Royalties thereon as provided in
this Agreement. Within thirty (30) days after receipt of notice of termination,
CABG shall provide Angiotech with an accounting of Eligible Products then on
hand and in process and its best estimate of when sales of such Eligible
Products in its inventory will conclude.

9. Dispute Resolution.

     9.1 Negotiation of Parties. In the event of any dispute, claim or
controversy arising out of or relating to the interpretation of any provision of
this Agreement, to the performance of either Party under this Agreement or to
any other matter under this Agreement, including any action in tort, contract or
otherwise, at equity or at law, and any claims of fraud in the inducement (a
“Dispute”), either Party may at any time provide the other Party written notice
specifying the terms of such Dispute in reasonable detail. As soon as
practicable after receipt of such notice, the Chief Executive Officers of both
Angiotech and CABG shall meet at a mutually agreed upon time and location for
the purpose of resolving such Dispute. They shall engage in good faith
discussions and/or negotiations for a period of up to thirty (30) days to
resolve the Dispute or negotiate an interpretation or revision of the applicable
portion of this Agreement which is mutually agreeable to both parties, without
the necessity of formal procedures relating thereto. During the course of such
discussion and/or negotiation, the parties shall reasonably

- 25 -



--------------------------------------------------------------------------------



 



cooperate and provide information that is not materially confidential in order
so that each of the parties may be fully informed with respect to the issues in
Dispute.

     9.2 Arbitration.

          (a) Submission. If the Dispute is not resolved within the thirty
(30) day period referenced in Section 9.1, either party may deliver written
notice to the other party demanding submission of such Dispute to binding
arbitration conducted pursuant to the provisions of this Agreement and the
then-current commercial arbitration rules of the American Arbitration
Association (“AAA”), except to the extent such AAA rules are inconsistent with
the provisions of this Agreement. Even though the arbitrator(s) shall apply the
AAA rules, the arbitration shall not be conducted by the AAA.

          (b) Appointment of Arbitrator(s). The case shall be submitted to a
single arbitrator who shall be a retired state or federal judge or an attorney
who has practiced in the area of business litigation or in the substantive area
of law related to this Agreement, for at least ten (10) years. Each party shall
submit a list of three (3) arbitrators to the other party within ten (10) days
after the initiating party has delivered a written notice to the other party
demanding arbitration of the Dispute. From the combined list, the parties shall
mutually agree on the arbitrator. Should the parties be unable to agree on the
choice of an arbitrator within thirty (30) days after delivery of the written
notice demanding arbitration, the arbitration shall be conducted by a panel of
three (3) arbitrators. Each party shall choose one arbitrator within ten
(10) days after the expiration of the above thirty (30) day period and the two
selected shall choose a third arbitrator within five (5) days after their
appointment. If the issues of the Dispute involve scientific, technical or
commercial matters, any arbitrator chosen hereunder shall have educational
training and/or industry experience sufficient to demonstrate a reasonable level
of relevant scientific, medical and industry knowledge.

          (c) Location/Costs. The site of the arbitration shall be in the
metropolitan area of Seattle, Washington, USA. The exact location within such
metropolitan area shall be designated by the arbitrator(s). The non-prevailing
party shall pay all expenses of the arbitration proceeding, including the
expenses and fees of the parties’ witnesses and legal counsel and of the
arbitrator(s), unless otherwise provided in the arbitration award.

          (d) Discovery/Interim Relief. The arbitrator(s) shall allow the
parties to conduct limited discovery. Either party may apply to any court having
jurisdiction hereof seeking injunctive relief so as to maintain the status quo
until such time as the arbitration award is rendered or the Dispute is otherwise
resolved.

          (e) Final Award. The arbitrational award shall be final and binding
upon the parties and may be entered and enforced at any court having
jurisdiction. Each party hereby submits to personal jurisdiction of the Federal
Courts located in the City of Seattle, State of Washington, USA and consents to
the entry of the arbitration award in such courts and in the appropriate courts
located in any other jurisdiction of a party’s residence.

- 26 -



--------------------------------------------------------------------------------



 



     9.3 Third Party Licenses. Sections 9.1 and 9.2 shall not prevent Angiotech
from seeking any remedies in law or equity it may have to protect its rights
under Third Party Licenses.

10. General Provisions.

     10.1 Remedies. The parties acknowledge and agree that, in the event of a
breach or a threatened breach by either Party of this Agreement for which it
will have no adequate remedy at law, the other Party may suffer irreparable
damage and, accordingly, shall be entitled to injunctive and other equitable
remedies to prevent or restrain such breach or threatened breach, without the
necessity of posting any bond or surety, in addition to any other remedy they
might have at law or at equity.

     10.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington, USA in force therein
without regard to its conflict of law rules. Subject to Article 9, each party
hereby irrevocably consents to the exclusive jurisdiction and venue of the
Federal Courts located in the City of Seattle, State of Washington, USA in
connection with any action or proceeding brought by either party against the
other party arising out of or relating to this Agreement.

     10.3 Confidentiality. It is contemplated that in the course of the
performance of this Agreement each Party may, from time to time, disclose
Confidential Information to the other. Each Party agrees that for the Term and
for a period of five (5) years thereafter, the receiving Party shall keep
confidential and shall not publish or otherwise disclose, and will not use any
Confidential Information except for the limited purposes set forth in this
Agreement; provided, however, that no provision of this Agreement shall be
construed to preclude such disclosure of Confidential Information as may be
necessary or appropriate (a) to obtain from any governmental agency any
necessary approval (subject to Section 5.6), (b) to obtain patents that are
included in the Licensed Technology or (c) to fulfill Angiotech’s obligations
under Third Party Licenses (subject to the provisions of Section 4.6 herein);
provided, further, however, that the Party whose information is to be disclosed
shall be notified as soon as possible and the Party that is being required to
disclose such information shall, if requested by the Party whose information is
to be disclosed, use reasonable good faith efforts, at the expense of the
requesting Party, to assist in seeking a protective order (or equivalent) with
respect to such disclosure or otherwise avoid making such disclosure. The
receiving Party will take all precautions as are reasonably necessary to prevent
unauthorized access to, reproduction, duplication, disclosure or use of the
other Party’s Confidential Information and shall only disclose the Confidential
Information of the other Party to those of its officers, directors and
employees, or to officers, directors and employees of its Affiliates, on a “need
to know basis” provided each such officer, director or employees agrees in favor
of the disclosing Party to be bound by the same obligations of secrecy and
confidentiality that the receiving Party is bound to under this Agreement and
provides further that the receiving Party shall be directly responsible to the
disclosing Party for any losses or damages suffered as a result of the breach of
such obligations by the receiving Party’s directors, officers or employees.

- 27 -



--------------------------------------------------------------------------------



 



     10.4 Amendment and Waiver. No provision of or right under this Agreement
shall be deemed to have been waived by any act or acquiescence on the part of
any Party, its agents or employees, but only by an instrument in writing signed
by an authorized officer of such Party. No waiver by either Party of any breach
of this Agreement by any other Party shall be effective as to any other breach,
whether of the same or any other term or condition and whether occurring before
or after the date of such waiver.

     10.5 Intellectual Property

          (a) Trademarks. During the Term of this Agreement, CABG shall have the
right to market and advertise Eligible Products under their respective names,
trademarks, trade names, labels, or other designations, provided however, that
all packaging of Eligible Products shall be marked with the trademark
“ANGIOTECHKNOWLEDGY™” (in a form to be provided by Angiotech provided such form
complies with applicable law, including, without limitation, FDA regulations).
All respective names, trademarks, trade names, labels, or other designations
used shall are, and the same shall remain, the property of their respective
owners.

          (b) Patents. CABG agrees to mark the Eligible Products or their
packaging sold in the United States with all applicable U.S. patent numbers and
similarly to indicate “Patent Pending” status, to the extent and subject to
applicable laws. All Eligible Products manufactured in, shipped to, or sold in
other countries shall be marked in such a manner as to protect and preserve the
Licensed Patent Rights in such countries.

     10.6 Independent Contractors. Each Party represents that it is acting on
its own behalf as an independent contractor and is not acting as an agent for or
on behalf of any third Party. This Agreement and the relations hereby
established by and between Angiotech and CABG does not constitute a partnership,
joint venture, agency or contract of employment between them.

     10.7 Assignment. Subject to Section 8.1(e), this Agreement and CABG’s
rights and obligations hereunder may not be sold, assigned or transferred to any
third party without the consent of Angiotech, which consent shall not be
unreasonably withheld or delayed; provided, however, that such consent shall not
be required for CABG to assign its right and obligations under this Agreement to
any successor which results from: (i) a sale of CABG to another person or
entity, whether through the sale of its stock, through a sale of all or
substantially all of its assets, or through a merger, or (ii) a sale of that
portion of its business which includes the CABG Technology, or (iii) a
reorganization or Change of Control.

     10.8 Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

     10.9 Notices. All communications hereunder shall be in writing and shall be
deemed to have been duly given upon receipt by the addressee at the addresses
set forth below, or such other address as either Party may specify by notice
sent in accordance with this section:

- 28 -



--------------------------------------------------------------------------------



 



     
If to CABG:
  CABG Medical, Inc.

  14505 - 21st Avenue North

  Suite 212

  Minneapolis, MN 55447-5602

  Attn: President
 
   
If to Angiotech:
  Angiotech Pharmaceuticals, Inc.

  1618 Station Street

  Vancouver, BC, Canada V6A 1B6

  Attention:CBO
 
   
With a copy to:
  General Counsel

     10.10 Severability. In the event any provision of this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof. The parties agree that they will negotiate in good faith or
will permit a court or arbitrator to replace any provision hereof so held
invalid, illegal or unenforceable with a valid provision which is as similar as
possible in substance to the invalid, illegal or unenforceable provision.

     10.11 Captions. Captions of the Sections and subsections of this Agreement
are for reference purposes only and do not constitute terms or conditions of
this Agreement and shall not limit or affect the terms and conditions hereof,

     10.12 Word Meanings. Words such as herein, hereinafter, hereof and
hereunder refer to this Agreement as a whole and not merely to a Section or
paragraph in which such words appear, unless the context otherwise requires. The
singular shall include the plural, and each masculine, feminine and neuter
reference shall include and refer also to the others, unless the context
otherwise requires.

     10.13 Entire Agreement. This Agreement, the Warrant Agreement and the
Investment Agreement contain the entire understanding of each of the Parties
with respect to the transactions and matters contemplated hereby, including
without limitation any licensing of the Licensed Technology, supersedes all
prior agreements and understandings relating to the subject matter hereof, and
no representations, inducements, promises or agreements, whether oral or
otherwise, between the Parties not contained herein or incorporated herein by
reference shall be of any force or affect.

     10.14 Rules of Construction. The parties agree that they have participated
equally in the formation of this Agreement and that the language and terms of
this Agreement shall not be presumptively construed against any of them.

     10.15 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same

- 29 -



--------------------------------------------------------------------------------



 



instrument. In making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart.

     10.16 Survival. The following provisions shall survive the termination of
this Agreement, Article 1, 9, 10 and Sections 2.5, 3.11, 7.7 and 7.8, and any
other provisions that by their terms the Parties intend to survive termination.

     10.17 Compliance. The Parties shall comply fully with all applicable laws
and regulations in connection with their respective activities under this
Agreement.

- 30 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their respective duly authorized officers as of the
Effective Date.

              ANGIOTECH PHARMACEUTICALS, INC.        
 
           
By:
                /s/ K. Thomas Bailey        

           

  K. Thomas Bailey, Vice President,        

  Business Development        
 
            ANGIOTECH BIOCOATINGS CORP.        
 
           
By:
                /s/ David Hall        

           

  David Hall, Vice President and Treasurer        
 
            ANGIOTECH INTERNATIONAL AG        
 
           
By:
                /s/ Hans Peter Weber   By:                 /s/ Jürg Dannecker

           

  Hans Peter Weber, Chairman of the Board       Jürg Dannecker, Director
 
            ANGIODEVICE INTERNATIONAL GmbH        
 
           
By:
                /s/ Hans Peter Weber   By:                 /s/ Jürg Dannecker

           

  Hans Peter Weber, Managing Director       Jürg Dannecker, Managing Director
 
            CABG MEDICAL, INC.        
 
           
By:
                /s/ John Babitt        

           
Name:
                John Babitt        
Title:
                President        

- 31 -